Citation Nr: 1022458	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  07-20 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

2.  Entitlement to an initial increased rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from June 1967 to June 1971, and in the United States 
Marine Corps from June 1974 to January 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and March 2009 rating 
actions of the Department of Veterans Affairs Regional Office 
(RO) in St. Petersburg, Florida.  In addition to the TDIU 
issue on appeal, the September 2006 rating decision denied 
service connection for posttraumatic stress disorder (PTSD).  
The Veteran was awarded service connection for PTSD in a 
March 2009 rating decision, and the Veteran has disagreed 
with the initial 30 percent evaluation assigned for PTSD.  

The September 2006 rating decision which denied service 
connection for PTSD also denied service connection for 
arthritis of the right hip, a bilateral ankle condition, a 
left knee condition, avascular necrosis of the left hip, 
bilateral shoulder arthritis, a low back condition, sleep 
apnea, and erectile dysfunction.  The Veteran submitted a 
notice of disagreement with these determinations in September 
2006, and a statement of the case was issued in May 2007.  
The Veteran filed a VA Form 9 (Substantive Appeal) in July 
2007.  Significantly, this document indicates that the 
Veteran wished only to appeal the issues of entitlement to 
service connection for PTSD and TDIU.  Thus, there has been 
no appeal perfected as to the Veteran's claims of entitlement 
to service connection for arthritis of the right hip, a 
bilateral ankle condition, a left knee condition, avascular 
necrosis of the left hip, bilateral shoulder arthritis, a low 
back condition, sleep apnea, and erectile dysfunction.  In 
the absence of a timely perfected appeal, the Board has no 
jurisdiction to address these claims.  38 C.F.R. §§ 20.200, 
20.202, 20.302.  

In March 2006 and August 2006, the Veteran submitted claims 
of entitlement to service connection for, in pertinent part, 
joint and muscle pain and pseudofollicultis barbae (PFB).  
The RO issued Veterans Claims Assistance Act (VCAA) notice 
with respect to these issues in April 2006 and August 2006; 
however, to date, no other action has been taken.  The issues 
of entitlement to service connection for joint and muscle 
pain and PFB are, therefore, referred back to the agency of 
original jurisdiction for appropriate disposition.

The Veteran presented testimony at a Decision Review Officer 
hearing in March 2009.  A transcript of the hearing is 
associated with the claims file.

The Veteran was scheduled for a Central Office hearing before 
a Member of the Board in March 2010, and he was notified of 
this in a November 2009 letter.  In a February 2010 
statement, entitled "Waiver of Hearing," the Veteran 
indicated that he would waive his hearing request if he was 
granted the benefit sought on appeal.  He failed to appear 
for his March 2010 hearing.  In an April 2010 letter, the 
Veteran was asked to clarify whether he wanted to attend a 
hearing before the Board; he was notified that if he did not 
respond within 30 days from the date of the letter, the Board 
would assume he did not want a hearing.  The Veteran did not 
respond to that letter.  Accordingly, the Veteran's hearing 
request is considered withdrawn and the Board will continue 
with appellate review.  38 C.F.R. § 20.702 (d).

In an April 2009 statement, the Veteran indicated that he was 
withdrawing his power of attorney for his current service 
representative, Florida Department of Veterans Affairs, and 
he would represent himself before the Board.  Subsequently, 
in an April 2010 statement, the Veteran indicated the 
appointment of a private representative, Hannah P. McCoy.  
However, in a May 2010 statement, and in response to a May 
2010 letter which sought clarification of the Veteran's 
representation, the Veteran indicated that he again wished to 
represent himself.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As mentioned previously, the Veteran was granted service 
connection for PTSD in a March 2009 rating action and 
assigned a 30 percent rating, effective from December 2004.  
In a statement which was received by the RO in April 2009, 
the Veteran expressed his disagreement with his PTSD rating, 
and requested a de novo review of this issue.  As such, the 
Veteran's claim for an increased rating for 
service-connected PTSD is remanded for the issuance of a 
statement of the case. See Manlincon v. West, 12 Vet. App. 
238 (1999).

Since the development being requested may reveal entitlement 
to a TDIU, the claim for assignment of a TDIU must be 
deferred and reconsidered on remand.

Accordingly, the case is REMANDED for the following action:

1.	After completing any necessary 
development, provide a statement of the 
case to the Veteran regarding the issue 
of an initial increased rating for PTSD 
pursuant to his April 2009 notice of 
disagreement.  He should be advised 
that if it is his desire to have the 
Board consider that issue, it will be 
necessary to submit a timely 
substantive appeal.  Although the cover 
may contain a general statement as to 
the 60-day deadline for submitting a 
timely substantive appeal, the Veteran 
should be provided additional specific 
information in the SOC.  The SOC should 
advise him that, although he has 
submitted a substantive appeal for a 
total disability evaluation based on 
service-connected disabilities (TDIU), 
he has not yet submitted a substantive 
appeal as to the claim for an increased 
evaluation of PTSD.  The Veteran should 
be specifically advised as to a date on 
which the deadline for timely 
substantive appeal of the PTSD claim 
will expire, based on the date stamped 
on the cover letter to the SOC. 

2.	Upon completion of the development 
requested above, conduct any additional 
development as may be indicated, for 
each claim on appeal.  In particular, 
if the Veteran submits a timely 
substantive appeal regarding the claim 
for an increased evaluation for PTSD, 
request any clinical records reflecting 
VA or private treatment, and associate 
all VA treatment records from 2004 to 
the present with the claims file, with 
the exception of the 35 pages printed 
in 2005 and the 18 pages printed in 
March 2009, since those records have 
already been obtained.  

3.	Readjudicate the Veteran's claim of 
entitlement to an assignment of a TDIU, 
and any other appealed claim, if the 
Veteran submits a timely substantive 
appeal of any claim other than TDIU.  
If any benefit sought on appeal remains 
denied, the Veteran should be provided 
with a supplemental statement of the 
case, and provided with an appropriate 
time for response.  The case should 
then be returned to the Board for 
further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Tresa M. Schlecht,
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



